Citation Nr: 0404685	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for hearing loss 
disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In association with the claims on appeal, the veteran 
testified before the undersigned Veterans Law Judge in 
Washington, D.C. via videoconference in July 2003.  A 
transcript of the hearing has been associated with the claims 
file.  

At the hearing, the veteran indicated that he had tinnitus as 
a result of service.  This issue is referred to the AOJ for 
any appropriate action.  

The Board notes that the issues of entitlement to service 
connection for a low back disorder, hearing loss disability, 
diabetes, and hypertension are remanded to the agency of 
original jurisdication (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  




FINDINGS OF FACT

1.  The veteran's experiences during WW II were life 
threatening and tantamount to combat with the enemy.  

2.  The veteran has a current diagnosis of PTSD related to 
service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The February 1943 service entrance examination shows that 
mental examination was normal.  The March 1946 separation 
examination report reflects that psychiatric examination was 
normal.  The report of separation shows that the veteran 
participated in battles and campaigns to include Northern 
France and Rhineland.  His decorations and awards include a 
European, African Middle Eastern Campaign Medal (EAME) with 2 
Bronze Battle Stars.  

A September 2001 VA outpatient treatment record reflects 
diagnoses of PTSD, major depression, and memory loss.  The 
examiner noted that the veteran had a considerable need to 
talk about his war stories of trauma.  Records dated in 
October note that the veteran thought of his fellow soldiers 
who had died during service.  The examiner stated that the 
veteran reported several extreme stress events that he 
experienced in WW II that satisfied the criteria for a 
diagnosis of PTSD.  The assessment in July 2002 was PTSD, 
combat type.  

In an October 2001 statement in support of the claim, the 
veteran reported numerous in-service stressors, to include 
having come under buzz bomb and rocket attacks in February 
1943 at Normandy Beach, France.  He stated that in late 1945 
to early 1946, he engaged in combat with German soldiers at 
the Port of Antwerp in Belgium, in defense of the locks.  He 
stated that he witnessed many people that were dead and 
dying.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, is proximately 
due to or the result of service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. §1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  In 
this case, even though the AOJ did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
record shows that the veteran was notified in the August 2002 
rating decision of the reasons and bases for the decision.  
He was further notified of this information in the November 
2002 statement of the case.  The Board concludes that the 
discussions in the August 2002 rating decision and in the 
statement of the case, which were sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim.  In addition, by letter dated in 
March 2002, he was advised of the evidence he needed to 
submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2001)).  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  The Board notes that any 
defect in the VA's duty to notify and assist the veteran in 
this case is rendered moot, as the claim is herein granted.  



Analysis

The evidence includes statements from the veteran alleging 
stressful events during active service.  Further, the veteran 
has been diagnosed with PTSD.  There are also medical 
opinions that relate PTSD to the veteran's alleged in-service 
stressors based on the history provided by the veteran 
regarding the trauma sustained in the service. 

Insofar as there is a current diagnosis of PTSD related by 
medical evidence to service, the claim for service connection 
for PTSD in this appeal must be decided based upon the 
question of whether the in-service stressor(s) reported by 
the veteran and relied upon by the competent medical 
professionals diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304.  In 
other words, a veteran's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  If the determination of combat status 
is affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki at 98.  

In the instant case, the Board concludes that the veteran's 
experiences in service were tantamount to combat with the 
enemy, and thus, he is entitled to the presumptions under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The veteran has 
recited stressors, to include coming under rocket attack, and 
having witnessed people dying.  The records reflect that 
during WW II, he participated in battles and campaigns and 
his decorations and awards are some indicia of combat 
exposure.  The Board finds the evidence of record leads to 
the conclusion that his service included experiences which 
equate to combat with the enemy.  

The Board further finds the veteran's assertions as to the 
occurrence of the alleged inservice stressor(s) to be 
satisfactory, that is, consistent with the circumstances, 
conditions, or hardships of such service.  Zarycki, supra.  
Therefore, service connection for PTSD must be granted.  


ORDER

Service connection for PTSD is granted.  


REMAND

The veteran contends that he has a hearing loss disability 
and a back disorder as a result of service, to include having 
sustained acoustic trauma and having been thrown to the 
ground by explosions from rocket and bomb attacks.  A March 
2002 VA outpatient treatment record reflects a diagnosis of 
sensorineural hearing loss in both ears.  Private x-rays of 
December 1999 showed degenerative lumbar disc and 
osteoarthritic disease, and on a January 2002 outpatient 
visit, chronic low back pain was assessed.  There is 
insufficient evidence upon which to determine whether a 
hearing loss disability or a back disorder is related to 
service.  38 C.F.R. § 3.326.  

The Board notes that at the July 2003 hearing, the veteran 
indicated that he was undergoing treatment with his private 
physician, Dr. Kahn, in association with a back disorder.  
Transcript at 18 (July 2003).  These records have not been 
associated with the claims file.  

In an October 2001 VA outpatient treatment record, the 
veteran stated that he was in receipt of Social Security 
Administration (SSA) disability benefits.  These records have 
not been associated with the claims file.  

Lastly, the Board notes that the AOJ has not issued a 
sufficient VCAA letter in regard to the issues of entitlement 
to service connection for diabetes and hypertension.  See 
VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should obtain all SSA 
records pertinent to the veteran's 
receipt of SSA disability awards, to 
include any decisions and the medical 
records upon which those decisions were 
based.  

2.  The AOJ should contact the veteran 
and request that he provide 
authorization for release of medical 
information, to include sufficient 
information concerning Dr. Kahn's full 
name, address and dates of treatment, to 
enable the AOJ to obtain the veteran's 
medical records from Dr. Kahn.  The 
veteran should also be asked to provide 
similar information as to any other 
private treatment received relevant to 
his claims.  The AOJ should then obtain 
the identified records.  Any records 
obtained should be associated with the 
claims file.  

3.  The AOJ should schedule the veteran 
for a VA examination.  The examiner 
should respond to the following:  1) 
Does the veteran have a current back 
disorder?  2) If so, is it at least as 
likely as not that any pathology 
identified is related to service, 
assuming that he was exposed to 
explosions during service?  The examiner 
should review the claims file.  A 
response in the positive or negative 
should be obtained.  A complete 
rationale should accompany any opinion 
provided.  

4.  The AOJ should schedule the veteran 
for VA audiological examination.  The 
examiner should respond to the 
following:  Is it at least as likely as 
not that any hearing loss disability is 
related to service, assuming that the 
veteran was exposed to bomb and rocket 
attacks during service?  The examiner 
should review the claims file.  A 
response in the positive or negative 
should be obtained.  A complete 
rationale should accompany any opinion 
provided.  

5.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the 
issues of entitlement to service 
connection for diabetes and 
hypertension.  The letter should 
specifically advise the veteran which 
evidence, if any, will be obtained by the 
veteran and which evidence, if any, will 
be obtained by the AOJ.  

6.  The veteran is hereby notified that 
if he has, or is able to obtain, 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



